TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00349-CV



                              Misty Celeste Williams, Appellant

                                               v.

                                Joshua S. Bond, Sr., Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 232,813-E, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have submitted to this Court a copy of the district court’s “Final Agreed

Order Terminating Order for Spousal Maintenance and Judgment Confirming Arrearage for

Maintenance.” They advise us that the order has rendered the underlying controversy moot.

Accordingly, we dismiss this appeal as moot. See Tex. R. App. P. 43.2(f).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed as Moot

Filed: February 10, 2012